ORDER

The Court having considered the Petition for Reinstatement of Kenneth Michael Robinson and the response filed thereto by the Attorney Grievance Commission in the above captioned case, it is this 18th day of June, 2014
ORDERED, by the Court of Appeals of Maryland, that the petition be, and it is hereby, GRANTED, and the petitioner Kenneth Michael Robinson is hereby, reinstated by this Court to the practice of law in Maryland, and it is further
ORDERED, that the Clerk of this Court shall replace the name of Kenneth Michael Robinson on the register of the attorneys in this Court and certify that fact to the Trustees of the Client Protection Fund and to the Clerks of all judicial tribunals in this State.